DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, and 11-21 are pending in this application.

Response to Arguments
Applicant’s arguments filed on March 31st, 2021, with respect to claims 1-9, and 11-21 under 35 U.S.C 103 have been fully considered and are persuasive. The rejection of the previous Office Action has been withdraw. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a thorough search, examination and persuasive amendment and in light of prior arts of record, claims 1-9, and 11-21 are allowed over the prior art of record. 

Based on the applicant’s amendment and clarification on the record and in light of the prior arts of record, U.S Patent Application Publication 2013/0218840 issued to Smith et al. (hereinafter as “Smith”) in view of U.S Patent Application Publication 2013/0204902 issued to Wang et al. (hereinafter as “Wang”) in further view of U.S Patent Application Publication 2015/0286695 issued to Kadayam et al. (hereinafter as “Kadayam”) does not teach and/or render obvious the following claim limitations of the instant application in combination with the remaining of the claims:
in response to determining that the set of child nodes comprises the leaf node, moving the sequence of key-value sets to the set of child nodes a particular largest data generation number assigned to any value block in a set of existing value blocks of the sequence of key-value sets 

With regards to the above limitation, U.S Patent Application Publication 2013/0218840 issued to Smith et al. (hereinafter as “Smith”) teaches building a point-in-time snapshot of eventually-consistent data store in which includes a key-value pairs stored on plurality of storage nodes where the key-value pairs describe individual value block in which are assigned to a data generation number in which indicates a sequence order that it was initially generated. Smith is the closest prior art to teach a key-value tree data structure in which stores the key-value pairs in the data store and perform backend operations to ensure that each node is eventually store consistently for each node. Each nodes contains a column family in which stores rows that consists of a key, column name identifier, and a timestamp. Smith does not explicitly teach the novelty of the invention comprising determining that the set of child nodes comprises the leaf node, moving the sequence of key-value sets to the set of child nodes by moving the 

Also, U.S Patent Application Publication 2013/0204902 issued to Wang et al. (hereinafter as “Wang”) teaches a B Plus tree in which provides concurrent access to the data while modifying the nodes of the B Plus tree in which allows the nodes to be proactively merged, rebalanced, and split to prevent recursive operations in sorting the tree around. Wang is the closest prior art to teach detecting a condition to merge and move the sequence of key values sets from the node of the key-value store tree data structure to a set of child nodes of the tree by readjusting the tree when a new record is received. Wang indicates this by observing the record address of the tree and determining if the records should be merged across the leaf nodes. The leaf nodes contain keys in which help determine how the system would take the record to be combined and merged the data into existing records. As shown below in Fig. 6, it shows 

    PNG
    media_image1.png
    248
    519
    media_image1.png
    Greyscale

Wang does not explicitly teach the novelty of the invention comprising determining that the set of child nodes comprises the leaf node, moving the sequence of key-value sets to the set of child nodes by moving the sequence of key-value sets to the set of child nodes by merging the sequence of key-value sets to produce a merged key- value set, the merged key-value set comprising a set of new key blocks that reference a set of new value blocks, and the set of new value blocks being assigned a particular largest data generation number assigned to any value block in a set of existing value blocks of the sequence of key-value sets. As shown above in Fig. 6 in Wang, it does not explicitly teach the proposed amendments comprising of merging the sequence of the key value set in which produces a merged key-value set by assigning the largest data generation number to a value block into the existing value block sets. By assigning the largest data generation number to existing block values and merged accordingly would free up the memory space of media pool that is occupied by the older and deleted key blocks to help reduce the overall data size of the tree. Thus, by merging the KVS value 

Finally, U.S Patent Application Publication 2015/0286695 issued to Kadayam et al. (hereinafter as “Kadayam”) teaches data structure in which stores and retrieves data in a tier like structure that enables data search, data insertion, data deletions, and sequential data access to be performed in logarithmic time. Kadayam is the closest prior art to teach determining the smallest data generation number and determining whether the particular data generation number is less than the smallest data generation number, and deleting the value block of the key value store when determining that the particular data generation number is less than the smallest, however, Kadayam does not explicitly teach the proposed amendments comprising of merging the sequence of the key value set in which produces a merged key-value set by assigning the largest data generation number to a value block into the existing value block sets. By assigning the largest data generation number to existing block values and merged accordingly would free up the memory space of media pool that is occupied by the older and deleted key blocks to help reduce the overall data size of the tree. Thus, by merging the KVS value set would improve the searchability of the tree and assigning the largest value and be regarded as a replacement value for the sequence of kvsets.

A further search was conducted for the claims in the instant application, the closest prior art of records found were U.S Patent Application Publication 2003/0176931 

Pednault teaches teachings implementing a tree structures on a computer by utilizing node object associated to a list of reference of pointers or index numbers related to the parent nodes of the node object. The top down tree shows merging the nodes according as a benefit to require less execution time as indicated on [0268]. Pednault describes ways in such that the nodes are to be merged in order construct a two-way split at each phase of the tree and keep track of each node that was last inserted in the loop of the tree as shown in Fig. 27 show below. 

    PNG
    media_image2.png
    748
    631
    media_image2.png
    Greyscale

Pednault does not explicitly teach the proposed amendments comprising of merging the sequence of the key value set in which produces a merged key-value set by assigning the largest data generation number to a value block into the existing value block sets. By assigning the largest data generation number to existing block values 

Curry teaches min-max module in which receives image data that comprises of Octal tree in which determine to prune by finding two or more leave in which includes similar color values and merging the closest leaves accordingly based on the values. Curry is the closest prior art to determine locating the value of the tree and determine the merging, however, Curry does not explicitly teach the proposed amendments comprising of merging the sequence of the key value set in which produces a merged key-value set by assigning the largest data generation number to a value block into the existing value block sets. By assigning the largest data generation number to existing block values and merged accordingly would free up the memory space of media pool that is occupied by the older and deleted key blocks to help reduce the overall data size of the tree. Thus, by merging the KVS value set would improve the searchability of the tree and assigning the largest value and be regarded as a replacement value for the sequence of kvsets.

Based on the applicant’s remark and amendments, the examiners notes that it is reasonable to acknowledge that none of the evidence at hand teaches or suggest the above limitations that are feature above, nor does there exist an appropriate rationale 
The above limitation, when combine with the rest of the limitation recited in independent claims 1, 12, and 20 in combination with the current elements are both novel and unobvious over the prior of record.
Dependent claims 2-9, 11, 13-19, and 21 are being definite, further limiting, and fully enabled by the specification are allowed by virtue of their dependency on the corresponding independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4/16/2021
/ANDREW N HO/Examiner
Art Unit 2162  

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162